UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00042 DWS Portfolio Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 11/30/2011 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2011 Semiannual Report to Shareholders DWS Floating Rate Fund (formerly DWS Floating Rate Plus Fund) Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 10 Investment Portfolio 22 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 30 Notes to Financial Statements 41 Investment Management Agreement Approval 46 Summary of Management Fee Evaluation by Independent Fee Consultant 50 Account Management Resources 51 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Loan investments are subject to interest-rate and credit risks. Floating rate loans tend to be rated below investment grade and may be more vulnerable to economic or business changes than issuers with investment-grade credit. Adjustable rate loans are more sensitive to interest rate changes. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. In certain situations, it may be difficult or impossible to sell an investment at an acceptable price. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary November 30, 2011 Average Annual Total Returns as of 11/30/11 Unadjusted for Sales Charge 6-Month* 1-Year 3-Year Life of Fund* Class A -2.08% 1.20% 16.02% 3.06% Class C -2.44% 0.43% 15.38% 2.40% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) -4.77% -1.59% 14.95% 2.42% Class C (max 1.00% CDSC) -3.40% 0.43% 15.38% 2.40% No Sales Charges Class S -1.99% 1.29% 16.21% 3.24% Institutional Class -1.93% 1.59% 16.33% 3.31% S&P®/LSTA Leveraged Loan Index+ -1.92% 2.26% 17.87% 3.81% *Total returns shown for periods less than one year are not annualized. Average Annual Total Returns as of 9/30/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year Life of Fund* Class A 1.56% 7.14% 2.67% Class C 0.79% 6.50% 1.99% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) -1.23% 6.15% 2.00% Class C (max 1.00% CDSC) 0.79% 6.50% 1.99% No Sales Charges Class S 1.77% 7.31% 2.84% Institutional Class 1.95% 7.42% 2.91% S&P®/LSTA Leveraged Loan Index+ 1.80% 8.29% 3.39% * The Fund commenced operations on June 29, 2007. Index returns began on June 30, 2007. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2011 are 1.14%, 1.92%, 1.02% and 0.84% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Floating Rate Fund — Class A [] S&P/LSTA Leveraged Loan Index+ Class A shares' growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on June 29, 2007. Index returns began on June 30, 2007. +The Standard & Poor's and the Loan Syndications and Trading Association's (S&P/LSTA) Leveraged Loan Index is an unmanaged, market-value-weighted total return index that tracks outstanding balance and current spread over LIBOR for fully funded term loans. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 11/30/11 $ 5/31/11 $ Distribution Information: Six Months as of 11/30/11: Income Dividends $ Morningstar Rankings — Bank Loan Funds Category as of 11/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 84 3-Year 40 of 30 Class C 1-Year of 97 3-Year 56 of 42 Class S 1-Year of 79 3-Year 38 of 29 Institutional Class 1-Year of 71 3-Year 36 of 27 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (June 1, 2011 to November 30, 2011). The tables illustrate your Fund's expenses in two ways: ·Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. · Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended November 30, 2011 Actual Fund Return Class A Class C Class S Institutional Class Beginning Account Value 6/1/11 $ Ending Account Value 11/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class C Class S Institutional Class Beginning Account Value 6/1/11 $ Ending Account Value 11/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class C Class S Institutional Class DWS Floating Rate Fund 1.11% 1.86% .95% .81% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Net Assets) 11/30/11 5/31/11 Loan Participations and Assignments 91% 86% Corporate Bonds 6% 9% Cash Equivalents and other assets and liabilities, net 3% 5% 100% 100% Sector Diversification (As a % of Loan Participations and Assignments, Corporate Bonds and Common Stocks) 11/30/11 5/31/11 Consumer Discretionary 31% 32% Industrials 17% 15% Financials 10% 12% Information Technology 9% 9% Materials 9% 9% Consumer Staples 8% 8% Health Care 6% 5% Energy 4% 4% Telecommunication Services 3% 3% Utilities 3% 3% 100% 100% Quality (As a % of Investment Portfolio excluding Cash Equivalents) 11/30/11 5/31/11 A — 2% BBB 1% 2% BB 32% 33% B 56% 52% Below B 5% 5% Not Rated 6% 6% 100% 100% Asset allocation and sector diversification exclude derivatives and are subject to change. The quality ratings represent the Standard & Poor's Corporation ("S&P") credit ratings. The ratings of S&P represent their opinions as to the quality of the securities they rate. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Ratings are relative and subjective and are not absolute standards of quality. Credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 10. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of November 30, 2011 (Unaudited) Principal Amount ($) Value ($) Loan Participations and Assignments 90.9% Senior Loans** Consumer Discretionary 28.1% AMC Networks, Inc., Term Loan B, 4.0%, 12/31/2018 Atlantic Broadband Finance LLC, Term Loan B, 4.0%, 3/8/2016 Autoparts Holdings Ltd., First Lien Term Loan, 6.5%, 7/28/2017 Avis Budget Car Rental LLC, Term Loan, 6.25%, 9/21/2018 Bass Pro Group LLC, Term Loan, 5.25%, 6/13/2017 Bombardier Recreational Products, Inc., Term Loan, 2.89%, 6/28/2013 Buffets, Inc., Letter of Credit, First Lien, 9.619%, 4/22/2015 (PIK) Burger King Corp., Term Loan B, 4.5%, 10/19/2016 Burlington Coat Factory Warehouse Corp., Term Loan B, 6.25%, 2/23/2017 Caesars Entertainment Operating Co., Term Loan B1, 3.418%, 1/28/2015 Capital Automotive LP, Term Loan B, 5.0%, 3/10/2017 Carmike Cinemas, Inc., Term Loan B, 5.5%, 1/27/2016 Cenveo Corp., Term Loan B, 6.25%, 12/21/2016 Charter Communications Operating LLC: Term Loan, 2.26%, 3/6/2014 Term Loan, 3.62%, 9/6/2016 Chrysler Group LLC, Term Loan, 6.0%, 5/24/2017 Cinedigm Digital Funding I LLC, Term Loan, 5.25%, 4/29/2016 Claire's Stores, Inc., Term Loan B, 2.996%, 5/29/2014 Clear Channel Communications, Inc., Term Loan B, 3.91%, 1/28/2016 Collective Brands Finance, Inc., Term Loan A, 3.002%, 8/18/2014 Crown Media Holdings, Inc., Term loan B, 5.75%, 7/14/2018 Cumulus Media, Inc.: Term Loan, 5.75%, 9/17/2018 Second Lien Term Loan, 7.5%, 2/11/2019 DineEquity, Inc., Term Loan B, 4.25%, 10/19/2017 Entercom Radio LLC, Term Loan B, 6.25%, 11/30/2018 Golden Nugget, Inc.: Term Delay Draw, 3.26%, 6/30/2014 (PIK) Term Loan B, 3.26%, 6/30/2014 (PIK) Gray Television, Inc., Term Loan B, 3.75%, 12/31/2014 Gymboree Corp., Term Loan, 5.0%, 2/23/2018 Harbor Freight Tools U.S.A., Inc., First Lien Term Loan, 6.5%, 12/22/2017 Harron Communications Corp., Term Loan B, 5.25%, 10/6/2017 Hillman Companies, Inc., Term Loan B, 5.0%, 5/27/2016 Hubbard Radio LLC: Term Loan B, 5.25%, 4/28/2017 Second Lien Term Loan, 8.75%, 4/30/2018 IMG Worldwide, Inc., Term Loan B, 5.5%, 6/16/2016 Isle of Capri Casinos, Inc., Term Loan B, 4.75%, 11/1/2013 J Crew Operating Corp., Term Loan B, 4.75%, 3/7/2018 Jo-Ann Stores, Inc., Term Loan, 4.75%, 3/16/2018 Kalispel Tribal Economic Authority, Term Loan B, 7.5%, 2/22/2017 Kasima LLC, Term Loan B, 5.0%, 3/31/2017 Landry's Restaurants, Inc., Term Loan A, 6.25%, 12/1/2014 Las Vegas Sands LLC: Term Delay Draw, 2.84%, 11/23/2016 Term Loan B, 2.84%, 11/23/2016 Live Nation Entertainment, Inc., Term Loan B, 4.5%, 11/7/2016 Local TV Finance LLC, Term Loan B, 2.26%, 5/7/2013 LodgeNet Entertainment Corp., Term Loan, 6.5%, 4/4/2014 Mediacom Broadband LLC, Term Loan F, 4.5%, 10/23/2017 Mediacom Illinois LLC, Term Loan D, 5.5%, 3/31/2017 Mediacom LLC, Term Loan E, 4.5%, 10/23/2017 Merrill Communications LLC: Term Loan, 7.5%, 12/24/2012 Second Lien Term Loan, 13.75%, 11/15/2013 Michaels Stores, Inc., Term Loan B2, 4.938%, 7/31/2016 National Bedding Co., LLC: First Lien Term Loan, 3.875%, 11/28/2013 Second Lien Term Loan, 5.5%, 2/28/2014 Nebraska Book Co., Inc., Debtor in Possession Term Loan B, 7.25%, 7/27/2012 Neiman Marcus Group, Inc., Term Loan, 4.75%, 5/16/2018 Network Communications, Inc., Term Loan, 5.5%, 11/29/2013 Oceania Cruises, Inc., Term Loan B, 5.125%, 4/27/2015 Oriental Trading Co., Inc., Term Loan B, 7.0%, 2/10/2017 OSI Restaurant Partners LLC: Term Loan, 2.59%, 6/14/2013 Term Loan B, 2.563%, 6/14/2014 Petco Animal Supplies, Inc., Term Loan, 4.5%, 11/24/2017 Postmedia Network, Inc., Term Loan C, 6.25%, 7/13/2016 Quad/Graphics, Inc., Term Loan B, 4.0%, 7/26/2018 Raycom TV Broadcasting, Inc., Term Loan B, 4.5%, 5/31/2017 Remy International, Inc., Term Loan B, 6.25%, 12/16/2016 Sagittarius Restaurants LLC, Term Loan B, 7.5%, 5/18/2015 San Juan Cable Holdings LLC: Term Loan B, 6.0%, 6/9/2017 Second Lien Term Loan, 10.0%, 6/8/2018 Springs Windows Fashions LLC: Term Loan B, 6.0%, 5/31/2017 Second Lien Term Loan, 11.25%, 5/27/2018 SRAM LLC, Term Loan B, 4.75%, 6/7/2018 Summit Entertainment LLC, Term Loan, 7.5%, 9/7/2016 SuperMedia, Inc., Term Loan, 11.0%, 12/31/2015 Tenneco, Inc., Term Loan B, 4.76%, 6/3/2016 Toys "R" Us-Delaware, Inc., Term Loan, 6.0%, 9/1/2016 Travelport LLC: Term Delay Draw, 4.869%, 8/21/2015 Term Loan B, 4.869%, 8/21/2015 Term Loan S, 4.869%, 8/21/2015 Tribune Co., Term Loan B, LIBOR plus 3.0%, 6/4/2014* UCI International, Inc., Term Loan B, 5.5%, 7/26/2017 Univision Communications, Inc., Term Loan, 4.51%, 3/31/2017 UPC Financing Partnership: Term Loan, 4.75%, 12/29/2017 Term Loan X, 3.746%, 12/29/2017 Visant Holding Corp., Term Loan B, 5.25%, 12/22/2016 Westwood One, Inc., Term Loan, 8.0%, 10/1/2018 Consumer Staples 8.0% American Seafoods Group LLC, Term Loan B, 4.25%, 3/8/2018 B&G Foods, Inc., Term Loan B, 5.0%, 11/18/2018 Darling International, Inc., Term Loan, 5.75%, 12/16/2016 Dean Foods Co., Term Loan B2, 3.51%, 4/2/2017 Del Monte Foods Co., Term Loan, 4.5%, 3/8/2018 Fairway Group Acquisition Co., Term Loan A, 7.5%, 3/3/2017 Focus Brands, Inc., Term Loan B, 5.25%, 11/4/2016 Great Atlantic & Pacific Tea Co., Debtor in Possession Term Loan, 8.75%, 6/15/2012 JBS U.S.A. Holdings, Inc., Term Loan, 4.25%, 5/25/2018 NBTY, Inc., Term Loan B, 4.25%, 10/2/2017 Pierre Foods, Inc., First Lien Term Loan, 7.0%, 9/30/2016 Pinnacle Foods Holdings Corp.: Term Loan B, 2.745%, 4/2/2014 Term Loan D, 6.0%, 4/2/2014 Roundy's Supermarkets, Inc., Second Lien Term Loan, 10.0%, 4/18/2016 Smart & Final Stores Corp., Term Loan B2, 5.01%, 5/31/2016 SUPERVALU, Inc., Term Loan B3, 4.5%, 4/28/2018 U.S. Foodservice, Inc.: Term Loan B, 2.76%, 7/3/2014 Term Loan B, 5.75%, 3/31/2017 Volume Services America, Inc.: Term Loan A, 10.0%, 9/16/2015 Term Loan B, 10.5%, 9/16/2016 Windsor Quality Food Co., Ltd., Term Loan B, 5.0%, 2/16/2017 Wm. Bolthouse Farms, Inc.: First Lien Term Loan, 5.5%, 2/11/2016 Second Lien Term Loan, 9.5%, 8/11/2016 Energy 4.3% Big West Oil LLC, Term Loan, 7.0%, 3/31/2016 CCS Corp., Term Loan B, 3.369%, 11/14/2014 Frac Tech International LLC, Term Loan B, 6.25%, 5/6/2016 Hercules Offshore LLC, Term Loan B, 7.5%, 7/11/2013 Sheridan Production Partners I LLC: Term Loan, 6.5%, 4/20/2017 Term Loan 1-A, 6.5%, 4/20/2017 Term Loan 1-M, 6.5%, 4/20/2017 Western Refining, Inc., Term Loan B, 7.5%, 3/15/2017 Financials 7.7% AmWINS Group, Inc., First Lien Term Loan, 4.66%, 6/8/2013 Asurion LLC: First Lien Term Loan, 5.5%, 5/24/2018 Second Lien Term Loan, 9.0%, 5/24/2019 AWAS Finance Luxembourg SARL, Term Loan B, 5.25%, 6/10/2016 BNY ConvergEx Group LLC: Term Loan, 5.25%, 12/19/2016 Second Lien Term Loan, 8.75%, 12/18/2017 Brand Energy & Infrastructure Services, Inc.: Letter of Credit, 2.625%, 2/7/2014 Term Loan B2, 3.813%, 2/7/2014 CNO Financial Group, Inc., Term Loan B, 6.25%, 9/30/2016 Delos Aircraft, Inc., Term Loan B2, 7.0%, 3/17/2016 Evergreen Tank Solutions, Inc., Second Lien Term Loan, 6.0%, 4/4/2014 International Lease Finance Corp., Term Loan B1, 6.75%, 3/17/2015 Istar Financial, Inc.: Term Loan A1, 5.0%, 6/28/2013 Term Loan A2, 7.0%, 6/30/2014 LNR Property Corp., Term Loan B, 4.75%, 4/29/2016 N.E.W. Holdings I LLC, Term Loan, 6.0%, 3/23/2016 NDS Finance Ltd., Term Loan B, 4.0%, 3/12/2018 Nuveen Investments, Inc.: First Lien Term Loan, 3.369%, 11/13/2014 Term Loan, 5.869%, 5/12/2017 Springleaf Finance Corp., Term Loan, 5.5%, 5/10/2017 YB (USA) LLC, Term Loan B1, 4.01%, 7/31/2014 Health Care 5.8% Alkermes, Inc., Term Loan B, 6.75%, 9/15/2017 AMN Healthcare, Inc., Term Loan B, 7.25%, 6/23/2015 Aptalis Pharma, Inc., Term Loan B, 5.5%, 2/10/2017 Bausch & Lomb, Inc.: Term Delay Draw, 3.51%, 4/24/2015 Term Loan, 3.619%, 4/24/2015 CareStream Health, Inc., Term Loan B, 5.0%, 2/25/2017 Community Health Systems, Inc.: Term Delay Draw, 2.51%, 7/25/2014 Term Loan, 2.773%, 7/25/2014 Term Loan B, 4.023%, 1/25/2017 DaVita, Inc., Term Loan B, 4.5%, 10/20/2016 Drumm Investors LLC, Term Loan, 5.0%, 5/4/2018 Education Management LLC, Term Loan C2, 4.375%, 6/1/2016 Emdeon, Inc., Term Loan B, 6.75%, 11/2/2018 Grifols, Inc.: Term Loan A, 5.5%, 6/1/2016 Term Loan B, 6.0%, 6/1/2017 HCA, Inc., Term Loan B2, 3.619%, 3/31/2017 IMS Health, Inc., Term Loan B, 4.5%, 8/25/2017 Pharmaceutical Product Development, Term Loan B, 6.25%, 11/19/2018 RPI Finance Trust, Term Loan 2, 4.0%, 5/9/2018 Sun Healthcare Group, Inc., Term Loan B, 7.5%, 10/15/2016 Surgical Care Affiliates, Inc., Term Loan, 4.372%, 12/29/2017 Universal Health Services, Inc., Term Loan B, 4.0%, 11/15/2016 Industrials 14.9% Acosta, Inc., Term Loan, 4.75%, 3/1/2018 Advantage Sales & Marketing, Inc.: Term Loan B, 5.25%, 12/18/2017 Second Lien Term Loan, 9.25%, 6/18/2018 Allegiant Travel Co., Term Loan B, 5.75%, 3/10/2017 Alliance Laundry Systems LLC, Term Loan B, 6.25%, 9/30/2016 API Technologies Corp., Term Loan B, 7.75%, 6/16/2016 Brock Holdings III, Inc., Term Loan B, 6.0%, 3/16/2017 Buffalo Gulf Coast Terminals LLC, Term Loan B, 7.5%, 10/31/2017 CEVA Group PLC: Letter of Credit, 3.369%, 11/4/2013 Term Loan, 3.428%, 11/4/2013 Letter of Credit, 5.369%, 8/31/2016 Term Loan B, 5.428%, 8/31/2016 ClientLogic Corp., Term Loan, 7.138%, 1/30/2017 Coach America Holdings, Inc.: Letter of Credit, 6.022%, 4/20/2014 First Lien Term Loan, 7.25%, 4/18/2014 CPI International, Inc., Term Loan B, 5.0%, 2/9/2017 Delta Air Lines, Inc.: Term Loan B, 4.25%, 3/7/2016 Term Loan B, 5.5%, 4/20/2017 DigitalGlobe, Inc., Term Loan B, 5.75%, 10/7/2018 DynCorp International LLC, Term Loan B, 6.25%, 7/7/2016 Freescale Semiconductor, Inc., Term Loan B, 4.496%, 12/1/2016 Goodman Global Holdings, Inc.: First Lien Term Loan, 5.75%, 10/28/2016 Second Lien Term Loan, 9.0%, 10/30/2017 HD Supply, Inc., Term Loan, 3.5%, 6/1/2014 Horizon Merger Corp., Term Loan B2, 4.178%, 8/4/2014 Interactive Data Corp., Term Loan B, 4.5%, 2/12/2018 KAR Auction Services, Inc., Term Loan B, 5.0%, 5/19/2017 Language Line LLC: Term Loan B, 6.25%, 6/20/2016 Second Lien Term Loan, 10.5%, 12/20/2016 NEP II, Inc., Term Loan B2, 3.619%, 2/16/2017 Orbitz Worldwide, Inc., Term Loan, 3.26%, 7/25/2014 Ozburn-Hessey Holding Co., LLC, Term Loan B, 8.25%, 4/8/2016 Sabre, Inc., Term Loan B, 2.26%, 9/30/2014 Swift Transportation Co., Inc., Term Loan B, 6.0%, 12/21/2016 Synagro Technologies, Inc., Term Loan B, 2.25%, 4/2/2014 U.S. Airways Group, Inc., Term Loan, 2.76%, 3/21/2014 U.S. Security Holdings, Inc., Term Loan, 6.0%, 7/28/2017 United Airlines, Inc., Term Loan B, 2.313%, 2/3/2014 Waste Industries U.S.A., Inc., Term Loan B, 4.75%, 3/17/2017 West Corp.: Term Loan B4, 4.577%, 7/15/2016 Term Loan B5, 4.619%, 7/15/2016 WireCo WorldGroup, Inc., Term Loan, 5.0%, 2/10/2014 Information Technology 9.0% Allen Systems Group, Inc., Term Loan B, 6.5%, 11/20/2015 Aspect Software, Inc., Term Loan B, 6.25%, 5/6/2016 Attachmate Corp.: Term Loan B, 6.5%, 4/27/2017 Second Lien Term Loan, 9.5%, 5/19/2017 Avaya, Inc.: Term Loan B1, 3.256%, 10/24/2014 Term Loan B3, 5.006%, 10/26/2017 AVG Technologies, Inc., Term Loan, 7.5%, 3/15/2016 Bentley Systems, Inc., Term Loan B, 5.75%, 2/10/2017 CommScope, Inc., Term Loan B, 5.0%, 1/14/2018 DG FastChannel, Inc., Term Loan B, 5.75%, 7/26/2018 Fifth Third Processing Solutions LLC, Term Loan B1, 4.5%, 11/3/2016 First Data Corp.: Term Loan B1, 3.007%, 9/24/2014 Term Loan B2, 3.007%, 9/24/2014 Term Loan B3, 3.007%, 9/24/2014 Term Loan B, 4.257%, 3/23/2018 Global Cash Access LLC, Term Loan B, 7.0%, 3/1/2016 iPayment, Inc., Term Loan B, 5.75%, 5/8/2017 Microsemi Corp., Term Loan B, 5.75%, 2/2/2018 Moneygram International, Inc., Term Loan B1, 4.5%, 11/17/2017 NeuStar, Inc., Term Loan B, 5.0%, 11/8/2018 NXP BV: Term Loan A2, 5.5%, 12/12/2017 Term Loan, 4.5%, 3/3/2017 Openlink International Intermediate, Inc., Term Loan, 7.75%, 10/30/2017 Pegasus Solutions, Inc., Term Loan B, 7.75%, 4/17/2013 RedPrairie Corp., Term Loan B, 6.0%, 3/24/2016 Sensus U.S.A., Inc.: First Lien Term Loan, 4.75%, 5/9/2017 Second Lien Term Loan, 8.5%, 5/9/2018 SI Organization, Inc., Term Loan B, 4.5%, 11/22/2016 SkillSoft Corp.: Term Loan B, 6.5%, 5/26/2017 Term Loan C, 6.5%, 5/26/2017 Spansion LLC, Term Loan, 4.75%, 2/9/2015 SunGard Data Systems, Inc.: Term Loan A, 1.998%, 2/28/2014 Term Loan B, 3.969%, 2/26/2016 SymphonyIRI Group, Inc., Term Loan B, 5.0%, 12/1/2017 Materials 7.5% American Rock Salt Holdings LLC, Term Loan, 5.5%, 4/25/2017 Berry Plastic Corp., Term Loan C, 2.252%, 4/3/2015 Chemtura, Term Loan B, 5.5%, 8/27/2016 CPG International, Inc., Term Loan B, 6.0%, 2/18/2017 Earthbound Holdings III LLC, Term Loan B, 5.5%, 12/21/2016 Exopack LLC, Term Loan, 6.5%, 5/31/2017 Fairmount Minerals Ltd., Term Loan B, 5.25%, 3/15/2017 Graphic Packaging International, Inc., Term Loan C, 3.122%, 5/16/2014 Houghton International, Inc., Term Loan B, 6.75%, 1/29/2016 Huntsman International LLC, Term Loan C, 2.634%, 6/30/2016 Ineos U.S. Finance LLC: Term Loan B2, 7.501%, 12/16/2013 Term Loan C2, 8.001%, 12/16/2014 JMC Steel Group, Inc., Term Loan, 4.75%, 4/3/2017 Momentive Performance Materials, Inc., Term Loan B, 3.183%, 5/5/2015 Momentive Specialty Chemicals, Inc.: Term Loan C1, 2.625%, 5/6/2013 Term Loan C2, 2.625%, 5/6/2013 Nexeo Solutions LLC, Term Loan B, 5.0%, 9/8/2017 Nusil Technology LLC, Term Loan, 5.25%, 4/7/2017 Pelican Products, Inc., Term Loan B, 5.0%, 3/7/2017 PolyOne Corp., Term Loan, 5.0%, 11/1/2017 Reynolds Group Holdings, Inc.: Term Loan B, 6.5%, 2/9/2018 Term Loan C, 6.5%, 8/9/2018 Styron SARL LLC, Term Loan B, 6.0%, 8/2/2017 Univar, Inc., Term Loan B, 5.0%, 6/30/2017 Telecommunication Services 3.1% Alaska Communications Systems Holdings, Inc., Term Loan B, 5.5%, 10/21/2016 Intelsat (Bermuda) Ltd., Term Loan, 2.905%, 2/1/2014 Intelsat Jackson Holdings Ltd., Term Loan, 3.391%, 2/3/2014 MetroPCS Wireless, Inc.: Term Loan B2, 4.071%, 11/4/2016 Term Loan B3, 4.063%, 3/16/2018 Mobilitie Investments II LLC, Term Loan B, 5.5%, 6/15/2017 Securus Technologies Holdings, Inc., Term Loan, 5.25%, 5/31/2017 Sorenson Communications, Inc., Term Loan C, 6.0%, 8/16/2013 Telesat Canada: Term Loan I, 3.26%, 10/31/2014 Term Loan II, 3.26%, 10/31/2014 Utilities 2.5% Calpine Corp., Term Loan, 4.5%, 4/2/2018 Equipower Resources Holdings LLC, Term Loan B, 5.75%, 1/26/2018 Great Point Power, Term Delay Draw, 4.25%, 3/10/2017 Star West Generation LLC, Term Loan B, 6.0%, 5/14/2018 Terra-Gen Power LLC, Term Loan B, 6.5%, 6/20/2018 Texas Competitive Electric Holdings Co., LLC: Term Loan, 3.748%, 10/10/2014 Term Loan, 4.748%, 10/10/2017 Total Loan Participations and Assignments (Cost $1,948,458,228) Corporate Bonds 5.4% Consumer Discretionary 1.3% Avis Budget Car Rental LLC, 2.957%***, 5/15/2014 Seminole Hard Rock Entertainment, Inc., 144A, 2.847%***, 3/15/2014 Travelport LLC, 4.951%***, 9/1/2014 Financials 1.6% Ally Financial, Inc., 2.526%***, 12/1/2014 Hexion U.S. Finance Corp., 4.957%***, 11/15/2014 Industrials 1.2% ARAMARK Corp., 3.929%***, 2/1/2015 Continental Airlines, Inc., "B", Series 2006-1, 3.452%***, 6/2/2013 JetBlue Airways Spare Parts Pass Through Trust, Series B-1, 144A, 3.247%***, 1/2/2014 KAR Auction Services, Inc., 4.429%***, 5/1/2014 Information Technology 0.1% Freescale Semiconductor, Inc., 4.222%***, 12/15/2014 Materials 1.2% Berry Plastics Corp., 5.153%***, 2/15/2015 Lyondell Chemical Co., 11.0%, 5/1/2018 Noranda Aluminum Acquisition Corp., 4.659%***, 5/15/2015 (PIK) Total Corporate Bonds (Cost $121,856,261) Asset-Backed 0.4% Miscellaneous Fairway Loan Funding Co., "B2L", Series 2006-1A, 4.203%***, 10/17/2018 NYLIM Flatiron CLO Ltd., "D", Series 2005-1A, 144A, 2.244%***, 8/10/2017 Total Asset-Backed (Cost $8,467,500) Shares Value ($) Common Stocks 0.0% Consumer Discretionary Buffets Restaurants Holdings, Inc.* SuperMedia, Inc.* Total Common Stocks (Cost $62,755) Cash Equivalents 2.6% Central Cash Management Fund, 0.13% (a) (Cost $54,503,333) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,133,348,077)+ Other Assets and Liabilities, Net Net Assets The following table represents senior loans that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Tribune Co* LIBOR plus 3.0% 6/4/2014 USD * Non-income producing security. In the case of a bond or senior loan, generally denotes that the issuer has defaulted on the payment of principal or interest or has filed for bankruptcy. ** Senior loans in the Fund's portfolio generally are subject to mandatory and/or optional payment. As a result, the actual remaining maturity of senior loans in the Fund's portfolio may be substantially less than the stated maturities shown in this report. Senior loans pay interest at rates which vary based on prevailing interest rates, such as the prime rate offered by a major U.S. bank or LIBOR. Senior loans may include LIBOR floors, which is a minimum rate of interest paid by the borrower. Senior loans are shown at their current rate as of November 30, 2011. *** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of November 30, 2011. +The cost for federal income tax purposes was $2,133,555,331. At November 30, 2011, net unrealized depreciation for all securities based on tax cost was $73,029,883. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,263,883 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $76,293,766. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LIBOR: London Interbank Offered Rate PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principle. Prime Rate: Interest rate charged by banks to their most creditworthy customers. At November 30, 2011, the Fund had unfunded loan commitments of $2,326,000, which could be extended at the option of the borrower, pursuant to the following loan agreement: Borrower Unfunded Loan Commitment ($) Value ($) Unrealized Depreciation ($) Delta Air Lines, Inc., Term Loan, 3/28/2013 ) U.S. Security Holdings, Inc., Term delay Draw, 7/28/2017 ) Total unrealized depreciation ) At November 30, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 12/15/2011 23 Federal Republic of Germany Euro-Bund EUR 12/8/2011 ) United Kingdom Long Gilt Bond GBP 3/28/2012 ) Total net unrealized depreciation ) At November 30, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Canadian Government Bond CAD 3/21/2012 10 Year Japanese Government Bond JPY 12/9/2011 3 10 Year U.S. Treasury Note USD 3/21/2012 2 Year U.S. Treasury Note USD 3/30/2012 ) Federal Republic of Germany Euro-Schatz EUR 12/8/2011 ) Total net unrealized appreciation As of November 30, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD SEK 12/20/2011 UBS AG USD NOK 12/20/2011 UBS AG USD EUR 12/20/2011 UBS AG USD AUD 12/20/2011 UBS AG USD JPY 12/20/2011 UBS AG USD NZD 12/20/2011 UBS AG USD CHF 12/20/2011 UBS AG EUR USD 12/20/2011 UBS AG JPY USD 12/20/2011 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty NZD USD 12/20/2011 ) UBS AG CHF USD 12/20/2011 ) UBS AG CAD USD 12/20/2011 ) UBS AG GBP USD 12/20/2011 ) UBS AG SEK USD 12/20/2011 ) UBS AG NOK USD 12/20/2011 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (b) Loan Participations and Assignments $
